UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-4345


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

DAMION ROSCOE,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:06-cr-00534-RDB-1)


Submitted:   January 30, 2014              Decided:   February 20, 2014


Before DUNCAN, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public   Defender, LaKeytria Felder, Assistant
Federal Public Defender,     Greenbelt, Maryland, for Appellant.
Rod J. Rosenstein, United     States Attorney, Justin S. Herring,
Assistant United States      Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Damion Roscoe admitted to violating the terms of his

supervised release by absconding from supervision.                         He appeals

from the twenty-four-month revocation sentence imposed by the

district    court.      He      contends      that    this    sentence    was   plainly

unreasonable.      We affirm.

            We will affirm a sentence imposed after revocation of

supervised    release      if    it    is    within    the    prescribed       statutory

range and not plainly unreasonable.                    United States v. Crudup,

461 F.3d 433, 439-40 (4th Cir. 2006).                  First we consider whether

the    sentence      imposed          is      procedurally       or      substantively

unreasonable.       Id. at 438.            In this initial inquiry, we take a

more   deferential     posture        concerning       issues     of    fact    and   the

exercise      of     discretion            than   that       undertaken        for     the

reasonableness review for Guidelines sentences.                         United States

v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007).                         If we find the

sentence    procedurally        or    substantively          unreasonable,      we    must

then decide whether it is “plainly” so.                  Id. at 657.

            Here,    the     district        court    correctly        calculated      and

considered the advisory policy statement range, considered the

relevant factors, and gave the parties an opportunity to present

argument.     The sentence was procedurally reasonable.                    See United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                                 The

court also sufficiently explained its reasons for imposing a

                                              2
sentence outside the policy statement range.                         See Crudup, 461
F.3d at 440.

              Roscoe contends that, in determining the sentence, the

district      court    improperly     considered      the     seriousness       of    the

offense and the need for the sentence imposed to promote respect

for the law.          Because Roscoe did not object in the district

court to the explanation of his sentence, we review for plain

error.        United States v. Hargrove, 625 F.3d 170, 183-84 (4th

Cir. 2010); see United States v. Olano, 507 U.S. 725, 732-34

(1993).

              The district court’s consideration of the seriousness

of the offense and the need to promote respect for the law was

in   conjunction      with    its    consideration       of    the    factors    in   18

U.S.C.    §    3583(e)     (2012).        Specifically,       Roscoe’s    failure      to

respect the terms of the court’s supervised release order is

relevant to the nature and circumstances of his offense, his

history and characteristics, and the need to protect the public

from further crimes by Roscoe.                  “Although § 3583(e) enumerates

the factors a district court should consider when formulating a

revocation sentence, it does not expressly prohibit a court from

referencing other relevant factors omitted from the statute.”

United    States      v.   Webb,    738 F.3d 638,   641    (4th     Cir.   2013).

Because the district court properly considered the seriousness

of the offense and promoting respect for the law in conjunction

                                            3
with   the   enumerated     factors,     we    find   no   plain   error    by    the

district court.      See id. at 642 (concluding that reference to

non-enumerated     factor     does     not      render     revocation      sentence

procedurally    unreasonable      when    considered       in   conjunction      with

enumerated 18 U.S.C. § 3553(a) (2012) factors).

             Accordingly,    we   conclude       that    the    twenty-four-month

revocation sentence is not plainly unreasonable.                    We therefore

affirm the revocation judgment.               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.


                                                                           AFFIRMED




                                         4